--------------------------------------------------------------------------------

DEBT SETTLEMENT AGREEMENT

THIS DEBT SETTLEMENT AGREEMENT (the “Agreement”) is made as of the 11th day of
January, 2018

AMONG:

Louis Feld, with an address at     (the "Holder")

AND:

LITHIUM EXPLORATION GROUP, INC., a Nevada corporation with offices at 4635 S
Lakeshore Dr. Tempe, AZ 85282   (the "Company")

WHEREAS:

A.

The Company and the Holder have entered into a Securities Purchase Agreement
dated

   

February 6, 2015(the “SPA”) pursuant to which the Company has issued to the
Holder a Convertible Promissory Note dated February 6, 2015 in the aggregate
principal amount of $88,500 (the “Note”).

    B.

Further to the occurrence of certain “Events of Default” (as defined in the
Note), which have resulted in the temporary inability of the Holder to exercise
its right of conversion, certain penalties have accrued pursuant to the Note,
the amount of which remains in dispute;

    C.

As at the date hereof, the Company is indebted to the Holder in the principal
amount of approximately US$25,000 pursuant to the Terms of the SPA and the Note,
plus accrued and unpaid interest, and penalties in the aggregate amount of
$250,000 (collectively the

   

“Debt”);

    D.

The Holder and the Company have determined that it is in their mutual best
interest to settle Debt, and any and all claims related to the SPA and the Note,
on the terms and conditions set out in this Agreement.

NOW THEREFORE THIS DEBT SETTLEMENT AGREEMENT WITNESSETH that in consideration of
the mutual covenants and agreements contained in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

--------------------------------------------------------------------------------


1.

Upon the terms and subject to the conditions set forth herein, the Holder agrees
to accept, in full consideration and settlement of all outstanding principal,
accrued and unpaid interest, penalties, and claims in relation to the Note and
SPA, the aggregate sum of $124,996 (the “Settlement Amount”).

      2.

The Settlement Amount shall be payable to the Holder as follows:

      a.

$25,000 shall be payable in cash (“Initial Payment”) within 45 days from the
date of this Agreement (“Cash Payment Date”), if the Initial Payment is not paid
to Holder on or before the Payment Date, then Holder will be entitled to convert
the Initial Payment amount into common stock at anytime in accordance with the
conversion provisions set forth in Section 2 b. below;

      b.

$99,996 shall be payable in common shares (the “Settlement Shares”) of the
Company, payable in six equal and consecutive monthly installments (“Monthly
Installments”) of $16,666(“Installment Payment Amount”), calculated in
accordance with the conversion provisions of the Note (but without regard to the
default or penalty provisions thereof) on the first trading day of each month
beginning January, 2018, and deliverable within 4 business days thereafter
(“Share Delivery Date”). Notwithstanding the foregoing, the first two
Installment Payment Amounts shall be paid to Holder in January 2018 and payment
of the remaining four monthly installments shall commence on February 1, 2018.
For clarity, each monthly installment shall consist of a number of common shares
calculated by dividing $16,666 (the “Conversion Amount”) by the Conversion Price
(as defined in the Note) that is the lower of (i) 65% of the lowest reported
sale price of the Company’s common stock for the 20 trading days immediately
prior to February 3, 2015 or (ii) 65% of the lowest reported sale price of the
Company’s common stock for the 20 days prior the applicable conversion date. In
the event that the number of shares to be issued to Holder on any conversion
exceeds 4.9% of the number of issued and outstanding shares of the Company’s
common stock, the conversion shall be limited to 4.9% and the remaining
unconverted Installment Payment Amount shall be paid to the Holder in cash on or
before the Share Delivery Date related to such conversion.

      c.

Notwithstanding above Section 2 b., (i) in the event that the Company is unable
to issue all or any portion of the Settlement Shares payable to the Holder from
time to time, whether by reason of insufficient authorized capital, court order,
or otherwise, or (ii) the Holder is unable to deposit any of the Settlement
Shares with a brokerage firm for resale as a result of the Company failing to
maintain its current reporting status with the Securities and Exchange
Commission, then the Company shall pay each Installment Payment Amount in cash
on or before the Share Delivery Date related to each such Monthly Installment.

      3.

Holder’s Releases. Except for the obligations imposed by and arising from this
Agreement, and effective upon Holder’s receipt of all of Initial Payment and
each of the Installment Payments, Holder and each of his successors and assigns
(collectively, the


--------------------------------------------------------------------------------


“Holder Releasors”), shall release and discharge the Company and its directors,
officers, agents, affiliates, parents, subsidiaries, successors, related parties
and counsel (the “Company Released Parties”) of and from any and all liability
for claims, demands, controversies, liabilities, damages, debts, obligations,
costs, expenses, attorneys’ fees, and causes of action of any kind and nature,
in law or in equity, whether known or unknown, or any acts, matters or
omissions, claims, rights, causes of action, actions, suits, debts, dues, sums
of money, accounts, reckonings, bonds, bills, obligations, costs, expenses,
attorneys’ fees, specialties, covenants, contracts, controversies, agreements,
promises, variances, trespasses, damages, judgments, executions and demands
whatsoever, in law, admiralty or equity, whether known or unknown, which they
ever had, now have or hereafter can, shall or may have for, upon, or by reason
of any matter, cause or thing whatsoever from the beginning of the world to the
date of this Agreement. Upon Holder’s receipt of the Initial Payment and all of
the Monthly Installment payments, the Holder Releasors agree to be permanently
and finally enjoined from commencing or prosecuting any actions or other
proceedings, asserting any and all such claims either directly, indirectly,
representatively, derivatively, or in any other capacities against the Company
Released Parties hereunder as it relates to the Note and the SPA

    4.

Company’s Releases. Except for the obligations imposed by and arising from this
Agreement and effective upon payment of the Initial Payment and each of the
Monthly Installment payments, the Company and all of its current and former
successors, predecessors, affiliated entities, parents, subsidiaries,
successors, related parties, and all parties acting in concert with the Company
(collectively, the “Company”), shall release and discharge the Holder Releasors
and its counsel (collectively, the “Holder Released Parties”), of and from any
and all liability for claims, demands, controversies, liabilities, damages,
debts, obligations, costs, expenses, attorneys’ fees, and causes of action of
any kind and nature, in law or in equity, whether known or unknown, or any acts,
matters or omissions, claims, rights, causes of action, actions, suits, debts,
dues, sums of money, accounts, reckonings, bonds, bills, obligations, costs,
expenses, attorneys’ fees, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, executions and
demands whatsoever, in law, admiralty or equity, whether known or unknown, which
they ever had, now have or hereafter can, shall or may have for, upon, or by
reason of any matter, cause or thing whatsoever from the beginning of the world
to the date of this Agreement. Upon payment of the Initial Payment and all of
the Monthly Installment payments, the Company Releasors agree to be permanently
and finally enjoined from commencing or prosecuting any actions or other
proceedings, asserting any and all such claims either directly, indirectly,
representatively, derivatively, or in any other capacities against the Holder
Released Parties hereunder.

    5.

Warranties and Representations. Other than as set forth in this Agreement, no
Party has received nor relied upon any oral or written representation, statement
or communication of any other party or party representative regarding any past
or present fact, circumstance, condition, state of affairs, legal effect, or
promise of future action. Each Party has been represented by counsel of its
choice in negotiating, preparing and executing this Agreement and its terms.


--------------------------------------------------------------------------------


6.

Notice. Any notice in connection with this Agreement shall be given, by email
and by certified mail, to each of the following individuals:


For Holder: Louis Feld _______________________ _______________________
[_________________].com


For the Company: Alex Walsh, CEO 4635 S Lakeshore Dr Ste 200 Tempe, AZ 85282
aw@lithiumexplorationgroup.com


7.

No Admission of Liability. This Agreement is entered into as a good faith
compromise among the Parties for the complete and final settlement of any and
all claims, disputes and causes of action among them. By this settlement, no
Party admits liability to any other Party in any respect (other than the
obligations set forth in this Agreement), or makes any admission as to factual
or legal contentions relating to the matters settled herein.

    8.

No Assignment or Transfer. The Parties warrant and represent to each other that
none of them has heretofore assigned or transferred to any person not a party to
this Agreement any claims that are subject to the Releases referenced herein or
any portion thereof and each shall defend, indemnify, and hold harmless the
other from and against any claim

   

(including the payment of attorneys’ fees and costs actually incurred whether or
not litigation is commenced) based on or in connection with or arising out of
any such assignment or transfer made, purported, or claimed.

    9.

Jointly Drafted. This Agreement shall be treated as jointly drafted, and will
not be construed against any Party as drafter. This Agreement provides no rights
to any third party except to the extent expressly set forth herein.

    10.

Entire Agreement. This Agreement constitutes the entire agreement among the
Parties on the subjects addressed herein. No supplement, modification,
amendment, waiver or termination of this Agreement shall be binding unless
executed in writing by the Parties to be bound thereby. No contrary or
supplementary oral agreement shall be admissible in a court to contradict,
alter, supplement, or otherwise change the meaning of this Agreement. The
Parties acknowledge and expressly agree that the provisions of this Agreement
are fair, adequate and reasonable, are fully satisfactory to each of them, and
are not unconscionable to their respective best interests as they perceive those
interests.

    11.

Execution in Counterparts. This Agreement may be executed in any number of
counterparts each of which, when executed and delivered, shall be deemed an
original and all of which together shall constitute but one and the same
agreement. The signatories executing this Agreement represent and warrant that
they are authorized to


--------------------------------------------------------------------------------


execute this Agreement on behalf of the Parties and entities for whom they sign
and in the capacities set forth below. Signatures obtained by facsimile, email
in PDF or similar format, or other electronic means shall be deemed to be
original signatures.

    12.

Company Default; Attorneys’ Fees and Costs. In the event that the Company fails
to make any of the payments or deliver the shares to Holder as set forth in
Section 2 above in accordance with the timeframes set forth therein for the
Initial Payment or delivery of shares (“Payment Default”), the Company agrees
that it shall be liable to pay the Holder the full amount of the Debt, less any
payments made to Holder in accordance with this Agreement. The Company shall
have one (1) business day to remedy any such Payment Default after its email
receipt of notice of a Payment Default (such e-mail notice to be deemed
delivered to the Company when sent by Holder to the e-mail address set forth in
Section 6 above for the Company). The Company agrees that in any action to
enforce this Agreement arising from a Payment Default, if Holder prevails in
such action, the Company shall be required to pay Holder’s reasonable fees and
costs, including attorney’s fees.

    13.

Governing Law; Venue; Service. This Agreement is to be governed by the laws of
the State of New Jersey without regard to principles of conflicts of law. Venue
shall be exclusively in the courts located in Newark, New Jersey. In addition to
any other method of service allowed under applicable law, the Parties consent to
service of any papers in connection with this Agreement through the method
provided in Paragraph 6 of this Agreement.

IN WITNESS WHEREOF the parties hereto have hereunto executed this Debt
Settlement Agreement by its officers duly authorized on their behalf effective
as of the day and year first above written.

    Louis Feld  

LITHIUM EXPLORATION GROUP, INC.


 [exhibit10-146x5x1.jpg]   Name: Alex Walsh   Title: CEO & Director  


--------------------------------------------------------------------------------

[exhibit10-146x6x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-146x7x1.jpg]

--------------------------------------------------------------------------------